Citation Nr: 1315735	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a heart attack with a bypass, to include as secondary to chemotherapy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from March 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In June 2012, the Veteran testified at a Travel Board hearing before a Veteran's Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  

At the June 2012 Travel Board hearing, the Veteran withdrew his authorization for Disabled American Veterans (DAV) to represent him.  (See Board hearing transcript page 2.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In correspondence dated in March 2013, the Veteran informed VA that he wished to have his former wife removed as his dependent because they were divorced on December 15, 2012.  The Board does not have jurisdiction to handle this matter, and it is referred to the AOJ to take appropriate action. 


REMAND

In June 2012, the Veteran testified at a Travel Board hearing before a Veteran's Law Judge who is no longer employed by the Board.  In February 2013 correspondence, the Board informed the Veteran that he had the right to a hearing before a different Veterans Law Judge in accordance with of 38 C.F.R. § 20.7107.  In correspondence received by VA in March 2013, the Veteran requested another hearing before a Veterans Law Judge at his local RO; thus, he should be scheduled for one.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the St. Petersburg, Florida RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant. 

The Veteran's address is now different from the address to which February 2012 VA correspondence was mailed.  As such, the AMC should ensure that notice as to a hearing is sent to the correct address noted in the Veteran's March 2013 correspondence.  

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


